DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicant’s reply filed on January 5, 2021 is acknowledged.  Claims 1 and 2 are amended and Claims 8-11 are new.  Thus, Claims 1-11 are pending and are further examined on the merits in the U.S. non-provisional application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			the lower pressure region is a space of the pump apparatus, a space in communication with the suction port in the pump apparatus (Claim 6)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	PUMP APPARATUS HAVING AXIALLY MOVING SHAFT BEARING DISPOSED ADJACENT A PRESSURE RELIEF PASSAGE TO FACILITATE A PRESSURE RELIEF FUNCTION OF SAME

Claim Interpretation
Claim 1 recites the element “a low pressure region” (Claim 1, line 9).  The specification defines the lower pressure region as a pressure of the atmospheric pressure region (at atmospheric pressure P0, ¶ 0031, lines 4-7) located outside the pump apparatus (last four (4) lines of ¶ 0031).  As such, the Examiner interprets this element recited in Claim 1 using this definition.  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
The phrase “a bearing disposed on the pressure relief passage” (Claim 1, line 10) in combination with the phrase “the bearing axially moves relative to the housing until a second face of the bearing abuts a stopper surface provided by the shaft insertion hole so as to bring the pressure relief passage into communication with the adjacent hydraulic oil passage” (Claim 1, lines 19 and 20) in further combination with Figs. 3 and 6 of the specification make the claim indefinite in that it is not understood how the bearing (202, Figs. 3 and 6) disposed on the pressure relief passage (19) as recited in the claim can then axially move within the pressure relief passage (19) as is shown when comparing Fig. 3 with Fig. 6.  One way to obviate this rejection is to further amend this phrase as follows:  
	“a bearing disposed on the outer peripheral surface of the shaft and positioned at least partially in the pressure relief passage and configured for axial movement along the shaft in the pressure relief passage, the bearing supporting the shaft such that the shaft is rotatable relative to the housing,”.

The phrase “when a pressure of the hydraulic oil in the discharge port is lower than a first predetermined pressure while the shaft is rotating, the bearing keeps the pressure relief passage out of communication with an adjacent hydraulic oil passage” (Claim 1, lines 13-15) in combination with the phrase “when the pressure of the hydraulic oil in the discharge port has increased to reach or exceed the first predetermined pressure, the hydraulic oil adjacent to a gap between the outer peripheral surface of the shaft and the shaft insertion hole applies a pressure to a first end face of the bearing” (Claim 1, lines 16-20) in further combination with the specification (passage E and the “gap” are described in the specification as being the same element, ¶ 0032, lines 4-7) makes the claim indefinite in that it is not understood how the adjacent hydraulic oil passage and the gap are actually different elements as so recited in the claim so that the scope of the claim is clearly understood.   
	The phrase “the pressure relief passage being configured to bring the discharge port into communication with a low pressure region where the hydraulic oil is low in pressure” (Claim 1, lines 8 and 9) in combination with the phrase “when a pressure of the hydraulic oil in the discharge port is lower than a first predetermined pressure while the shaft is rotating, the bearing keeps the pressure relief passage out of communication with an adjacent hydraulic oil passage” (Claim 1, lines 13-15) in further combination with the phrase “when the pressure of the hydraulic oil in the discharge port has increased to reach or exceed the first predetermined pressure, the hydraulic oil not operate as intended.  
	The phrase “the pressure relief passage being configured to bring the discharge port into communication with a low pressure region where the hydraulic pressure is low” (Claim 1, lines 8 and 9) in combination with the phrase “the bearing axially moves relative to the housing until a second face of the bearing abuts a stopper surface provided by the shaft insertion hole so as to bring the pressure relief passage into communication with the adjacent hydraulic oil passage” (Claim 1, lines 19 and 20) in further combination with Applicant’s definition of the low pressure region (see the Examiner’s interpretation of this term in the Claim Interpretation section above) makes the claim indefinite in that it is not understood how the relief to an atmospheric environment which is a low pressure correspondingly relates to the hydraulic pressure configured to bring the discharge port into communication with a low pressure region where the hydraulic oil is low in pressure when it is axial movement of the bearing that brings the pressure relief passage into communication with the adjacent hydraulic oil passage as recited in the claim (Claim 1, last three (3) lines).   	

In Regard to Claim 2 and Claim 8
	The phrase “the bearing axially moves relative to the housing until a second face of the bearing abuts a stopper surface provided by the shaft insertion hole so as to bring the pressure relief passage into communication with the adjacent hydraulic oil passage” (Claim 1, lines 19 and 20) in combination with the phrase “the bearing is attached to the inner peripheral surface of the shaft insertion hole” (Claim 2, line 5) makes Claim 2 indefinite in that it is not understood how a bearing that axially moves (i.e., as recited in Claim 1) can then be attached to the peripheral surface of the shaft insertion hole (Claim 2).  A similar analogy regarding the bearing being press-fitted (Claim 8, line 2, i.e., a press-fit bearing is a kind of attachment) as recited in Claim 8 also makes Claim 8 indefinite similarly to Claim 2 for the reason described above for Claim 2.   



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In Regard to Claim 6
	Applicant defines in the specification that the lower pressure region is a pressure of the atmospheric pressure region (at atmospheric pressure P0, ¶ 0031, lines 4-7) located outside the pump apparatus (last four (4) lines of ¶ 0031, also see Claim Interpretation section above).  Thus, the limitations of the low pressure region is a space in the pump apparatus as recited in Claim 6 is not narrower than Claim 1 from which Claim 6 depends (i.e. which is interpreted using Applicant’s definition of low pressure region).  	
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Applicant’s claim amendments and arguments filed in the reply filed on January 6, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
				the specification objection
which is hereby withdrawn by the Examiner.  

Applicant’s arguments with regard to WICHOREK (US2472031) and NIRASAWA (US2012/0251371) have been fully considered and are persuasive with regard to independent Claim 1 (pp. 7-9 of Applicant’s reply filed on January 6, 2021).  Thus, the previous rejection of Claim 1 based on WICHOREK and NIRASAWA (paragraph #4 of the Non-Final Rejection having notification date of October 6, 2020) has been withdrawn. 


Conclusion
Prior art of record not relied upon is considered pertinent to Applicant’s disclosure.  The cited reference shows elements and features of the state of the art prior to the filing date of Applicant’s disclosure as follows:  
		US3269237 (NORLIN) – NORLIN describes a gear pump (title, Figs. 1-5) having axially moving bearings (axially slidable pressure loadable bearings 26, 28, col. 2, lines 26 and 27, Fig. 1 of NORLIN) to “control the degree of pressure loading” of the gears of the gear pump (col. 2, line 62-64) which is not the same as a bearing axially moving relative to the housing until a second end face of the bearing abuts a stopper surface provided in the shaft insertion hole so as to bring the pressure relief passage into communication with the adjacent hydraulic oil passage (Claim 1, last five (5) lines).      

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday April 5, 2021	
	
	
/Mary Davis/Primary Examiner, Art Unit 3746